DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 4/27/2022.  

  REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al (US 2011/0047340).
	Regarding Claim 6, Olson teaches an operation data accessing method, comprising: 
	establishing a first logical disk (Virtual Disk Image File 51A of Fig. 1, Paragraph 0020) and a second logical disk (Snapshot 55 of Fig. 1, Paragraph 0026) in an operation data storage device (Network-Attached Storage (NAS) 20 of Fig. 1, which stores operation data “such as operating system files, application program files, data files, etc.,” Paragraph 0020); 
	establishing a link logical disk (corresponding to disk 244 shown on Fig. 2, which part of Proxy Backup Server Computer System 30, and the disk stores programs, Paragraph 0032, including backup software 100, which links logical disks 55 and 51B as shown on Fig. 1 and described on Paragraph 0025) in an operation data accessing device (operation data accessing device corresponding to Proxy Backup Server Computer system 30 of Fig. 1); 
	receiving operation data and storing the operation data in the first logical disk (operation data “such as operating system files, application program files, data files, etc.,” are stored in the first logical disk and some operation data may be received through NFS interface 60, Paragraphs 0020-0023); 
	copying the operation data to the second logical disk when the first logical disk stores the operation data (a copy is performed when a snapshot 55 is taken, Paragraph 0026), so that the second logical disk stores mapping operation data, wherein the operation data is identical to the mapping operation data (mapping operation data corresponding to the data of snapshot 55, which is a point-in-time image/copy of the VDIF, Paragraph 0026); and 
	establishing a data link channel between the second logical disk and the link logical disk (corresponding to the data link between Proxy Backup Server Computer System 30 and NAS 20 of Fig. 1) for accessing the mapping operation data in the second logical disk by the operation data accessing device via a non-internet protocol to transmit the mapping operation data to outside for maintenance (mapping operation/snapshot data is accessed in the second logical disk to be maintained outside on the backup storage device 40, Paragraphs 0025-0028), wherein the mapping operation data does not occupy disk memory space of the link logical disk (the link logical disk merely has instructions to transmit data to outside/backup storage device 40, Paragraph 0028, and therefore mapping operation data does not occupy disk memory space of the link logical disk).

	Regarding Claim 7, the cited prior art teaches the operation data accessing method according to claim 6, wherein the link logical disk stores the mapping operation data according to a request instruction (instruction received at step 401 of Fig. 3, and if data is transferred through the link logical disk, Paragraph 0028, it is at least temporarily stored there).
	Regarding Claim 8, the cited prior art teaches the operation data accessing method according to claim 6, wherein the link logical disk stores the mapping operation data periodically (the mapping data is stored whenever an instruction received at step 401 of Fig. 3).
	Regarding Claim 9, the cited prior art teaches the operation data accessing method according to claim 6, wherein data is transmitted between the operation data accessing device and the operation data storage device under a non-internet protocol; the non-internet protocol is a storage access protocol (Paragraph 0030).
	Regarding claim 10, the cited prior art teaches the operation data accessing method according to claim 9, wherein the storage access protocol is an optical fiber protocol (Paragraph 0030).

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-10 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	On pages 7-8 of the submitted remarks, applicant argues Olson fails to teach the limitations of claim 6 at least for the following reasons:
	“[T]he virtual disk image file 51B of Olson is different from the link logical disk recited in claim 6.” 
	The examiner believes that if the claimed link logical disk corresponds to the disk 244 of proxy backup server computer system 30 (shown on Fig. 2), all limitations of the claim are met by Olson as described in the rejection above.
	
	In addition, applicant argues “the backup storage device 40 of Olson is different form the operation data accessing device recited in claim 6.”  
	The examiner believes that if the claimed operation data accessing device is mapped to Proxy Backup Server Computer system 30, all limitations of the claim are met by Olson as described in the rejection above.

	In addition, applicant argues “the proxy backup server computer system 30 of Olson is different from the data link channel recited in claim 6.”  
	The examiner believes there is a data link channel between the second logical disk (snapshot 55 of Fig. 1 of Olson) and the link logical disk (disk 244 of Fig. 2 of Olson, containing backup instructions to perform the backup described on Paragraphs 0028), so that Proxy Backup Server Computer System 30 can access the data of snapshot 55 and transfer this data to Backup Storage Device 40.  

	For the above reasons, the rejection of claims 6-10 have been maintained.






CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-5 are allowable as noted in the Non-Final Rejection mailed 2/1/2022.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 6-10 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135